Exhibit 10.31

 

     

Hologic, Inc.

35 Crosby Drive, Bedford, MA 01730 USA

Main: + 1.781.999.7300 Fax: +1.781.280.0669

WILMINGTON TRUST

RETIREMENT AND INSTITUTIONAL SERVICES COMPANY

THE HOLIGIC, INC. AMENDED AND RESTATED

TRUST AGREEMENT FOR

NONQUALIFIED DEFERRED COMPENSATION

THIS AMENDED AND RESTATED TRUST AGREEMENT (“Agreement”) is entered into by and
between the Company named on the signature page hereof and Wilmington Trust
Retirement and Institutional Services Company (“WTRISC”), as trustee (the
“Trustee”) for The Hologic, Inc. Amended and Restated Deferred Compensation
Program (the “Plan”) and is entered into as of October 15, 2013 (the “Effective
Date”).

PRELIMINARY STATEMENTS

WHEREAS, the Trustee is a trust company that is subject to supervision of the
United States or a State;

WHEREAS, the Company has adopted the Plan;

WHEREAS, the Company has incurred or expects to incur liability under the terms
of such Plan with respect to the individuals participating in such Plan;
WHEREAS, the Company has established and maintains a trust (hereinafter referred
to as the “Trust”) and has contributed to the Trust assets that are held in
accordance with a trust agreement between Union Bank of California, N.A. (the
“Former Trustee”) and the Company, dated March 15, 2006 (the “Former Trustee
Agreement”), to provide itself with a source of funds to assist it in the
meeting of its liabilities under the Plan(s);

WHEREAS, the Trust permits the removal of the Former Trustee, the appointment of
a successor trustee, and the amendment of the Trust;

WHEREAS, In accordance with the Former Trustee Agreement, the Company has
removed the Former Trustee as the trustee of the Trust and appointed Wilmington
Trust Retirement and Institutional Services Company as the successor trustee,
and Wilmington Trust Retirement and Institutional Services Company hereby
accepts such appointment, all as of the Effective Date;

WHEREAS, the Company desires to continue the Trust, as amended and restated
herein, under the terms of which assets transferred from the Former Trustee and
new contributions shall be held therein, subject to the claims of the Company’s
creditors in the event of Company’s Insolvency, as herein defined, until paid to
Plan participants and their beneficiaries in such manner and at such times as
specified in the Plan;

WHEREAS, the Company wishes to appoint the Trustee as a non-discretionary
trustee of the Plan for the purposes hereinafter set forth, and the Trustee
desires to act as a non-discretionary trustee of the Plan subject to the terms
and conditions stated herein.

WHEREAS, it is the intention of the parties that this Trust shall continue to
constitute an unfunded arrangement and shall not affect the status of the Plan
as an unfunded plan maintained for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
for purposes of Title I of the Employee Retirement Income Security Act of 1974,
as amended;

 

LOGO [g592931hologic-ex1.jpg]



--------------------------------------------------------------------------------

WHEREAS, it is the intention of the Company, as desired or required, to continue
to make or to maintain contributions to the Trust to provide itself with a
source of funds to assist it in meeting its liabilities under the Plan;

WHEREAS, the Company hereby represents and warrants that the amendment and
restatement reflected herein does not conflict with the terms of the Plan or
make the Trust revocable;

NOW, THEREFORE, the parties do hereby amend and restate the Trust and agree that
the Trust shall be comprised, held and disposed of as follows:

ARTICLE I

Establishment of the Trust

 

l.l The Trust.

 

  (a) The Company hereby deposits with the Trustee in trust at least one dollar
($1.00), which shall become the principal of the Trust to be held, administered
and disposed of by the Trustee as provided in this Agreement.

SELECT ONE:

 

  (b) x The Trust continues to be irrevocable.

OR

 

  (b) ¨ The Trust hereby established is revocable by the Company; it shall
become irrevocable upon a Change of Control (as defined herein).

 

  (c) The Trust is intended to be a grantor trust, of which the Company is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be construed accordingly.

 

  (d) The principal of the Trust and any earnings thereon shall be held separate
and apart from other funds of the Company and shall be used exclusively for the
uses and purposes of Plan participants and general creditors as herein set
forth. Plan participants and their beneficiaries shall have no preferred claim
on, or any beneficial ownership interest in, any assets of the Trust. Any rights
created under the Plan and this Agreement shall be mere unsecured contractual
rights of Plan participants and their beneficiaries against the Company. Any
assets held by the Trust will be subject to the claims of the Company’s general
creditors under federal and state law in the event of Insolvency, as defined in
Section 3.1 herein.

 

  (e) This Agreement restates, replaces or amends any existing trust agreement
covering assets held or to be held in the Trust. The investment provisions of
this Agreement are subject to all of the terms and conditions of the Operational
Guidelines attached hereto as Appendix A, which are hereby incorporated by
reference. Notwithstanding anything to contrary set forth in this Agreement,
WTRISC may amend the Operational Guidelines at any time upon at least 60 days’
written notice to the Company.

SELECT ONE:

 

  (f) x The Company, in its sole discretion, may, at any time, or from time to
time, make additional deposits of cash or other property in trust with the
Trustee to augment the principal to be held, administered and disposed of by the
Trustee as provided in this Agreement. Neither the Trustee nor any Plan
participant or beneficiary shall have any right to compel such additional
deposits.

OR

 

  (f) ¨ Upon a Change of Control, the Company shall, as soon as possible, but in
no event longer than 10 days following the Change of Control make an irrevocable
contribution to the Trust in an amount that is sufficient to pay each Plan
participant or beneficiary the benefits to which Plan participants or their
beneficiaries would be entitled pursuant to the terms of the Plan as of the date
on which the Change of Control occurred.



--------------------------------------------------------------------------------

ARTICLE II

Payments to Plan Participants and Their Beneficiaries

 

2.1 The Company shall deliver to the Trustee a schedule (the “Payment Schedule”)
that indicates the amounts payable with respect to each Plan participant (and
his or her beneficiaries), that provides a formula or other instructions
acceptable to the Trustee for determining the amounts so payable, the form in
which such amount is to be paid (as provided for or available under the Plan),
and the time of commencement for payment of such amounts. Except as otherwise
provided herein, the Trustee shall make payments to the Plan participants and
their beneficiaries in accordance with such Payment Schedule. The Trustee shall
make provisions for the reporting and withholding of any federal, state or local
taxes that may be required to be withheld with respect to the payment of
benefits pursuant to the terms of the Plan and shall pay amounts withheld to the
appropriate taxing authorities or determine that such amounts have been
reported, withheld and paid by the Company.

 

2.2 The entitlement of a Plan participant or his or her beneficiaries to
benefits under the Plan shall be determined by the Company or such party as it
shall designate under the Plan, and any claim for such benefits shall be
considered and reviewed under the procedures set out in the Plan.

 

  2.3 The Company may make payment of benefits directly to Plan participants or
their beneficiaries as they become due under the terms of the Plan. The Company
shall notify the Trustee of its decision to make payment of benefits directly
prior to the time amounts are payable to participants or their beneficiaries. In
addition, if the principal of the Trust, and any earnings thereon, are not
sufficient to make payments of benefits in accordance with the terms of the
Plan, the Company shall make the balance of each such payment as it falls due.
The Trustee shall notify the Company where principal and earnings are not
sufficient. The Company may direct the Trustee to reimburse the Company for
payments made directly by Company to Participants and shall provide the Trustee
with such documentation to evidence those direct payments as the Trustee may
reasonably request.

ARTICLE III

Trustee Responsibility Regarding Payments to the Trust Beneficiary When the
Company Is Insolvent

 

3.1 Trustee shall cease payment of benefits to Plan participants and their
beneficiaries if the Company is Insolvent. The Company shall be considered
“Insolvent” for purposes of this Agreement if:

 

  (a) The Company is unable to pay its debts as they become due, or

 

  (b) The Company is subject to a pending proceeding as a debtor under the
United States Bankruptcy Code.

 

3.2 At all times during the continuance of this Trust, as provided in
Section 1.1(d) hereof, the principal and income of the Trust shall be subject to
claims of general creditors of the Company under federal and state law as set
forth below:

 

  (a) The Board of Directors and the Chief Executive Officer (or, if there is no
Chief Executive Officer, the highest ranking officer of the Company) of the
Company shall have the duty to inform the Trustee in writing of the Company’s
Insolvency. If a person claiming to be a creditor of the Company alleges in
writing to the Trustee that the Company has become Insolvent, the Trustee shall
determine whether the Company is Insolvent and, pending such determination, the
Trustee shall discontinue payment of benefits to Plan participants or their
beneficiaries.

 

  (b) Unless the Trustee has actual knowledge of the Company’s Insolvency or has
received notice from the Company or a person claiming to be a creditor alleging
that the Company is Insolvent, the Trustee shall have no duty to inquire whether
the Company is Insolvent. The Trustee may in all events rely on such evidence
concerning the Company’s solvency as may be furnished to the Trustee and that
provides the Trustee with a reasonable basis for making a determination
concerning the Company’s solvency.



--------------------------------------------------------------------------------

  (c) If at any time the Trustee has determined that the Company is Insolvent,
the Trustee shall discontinue payments to Plan participants or their
beneficiaries and shall hold the assets of the Trust for the benefit of the
Company’s general creditors. Nothing in this Agreement shall in any way diminish
any rights of Plan participants or their beneficiaries to pursue their rights as
general creditors of the Company with respect to benefits due under the Plan or
otherwise.

 

  (d) The Trustee shall resume the payment of benefits to Plan participants or
their beneficiaries in accordance with Article II of this Agreement only after
the Trustee has determined that the Company is not Insolvent (or is no longer
Insolvent).

 

3.3 Provided that there are sufficient assets, if the Trustee discontinues the
payment of benefits from the Trust pursuant to Section 3.2 hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to Plan
participants or their beneficiaries under the terms of the Plan for the period
of such discontinuance, less the aggregate amount of any payments made to Plan
participants or their beneficiaries by the Company in lieu of the payments
provided for hereunder during any such period of discontinuance.

ARTICLE IV

Payments to Company

 

4.1 Except as provided in Article 3 hereof, after the Trust has become
irrevocable, the Company shall have no right or power to direct the Trustee to
return to the Company or to divert to others any of the Trust assets before all
payment of benefits have been made to Plan participants and their beneficiaries
pursuant to the terms of the Plan.

ARTICLE V

Investment Authority

 

5.1 In no event may the Trustee invest in securities (including stock or rights
to acquire stock) or obligations issued by Company, other than a de minimis
amount held in common investment vehicles in which the Trustee invests. All
rights associated with assets of the Trust shall be exercised by the Trustee or
the person designated by the Trustee, and shall in no event be exercisable by or
rest with the Plan participants; except that voting rights with respect to Trust
assets will be exercised by the Company.

 

5.2 The Trustee is authorized and empowered upon authorized written instruction:

 

  (a) to invest and reinvest Trust assets, together with the income therefrom,
in all or any type of property whether real, personal or mixed and whether
tangible or intangible, including but not limited to:

 

  1. stock, whether common, preferred or convertible preferred;

 

  2. evidence of indebtedness including bonds, debentures, notes, mortgages and
commercial paper (including those issued by the Trustee or an affiliate of the
Trustee);

 

  3. shares issued by registered investment companies (including those which are
sponsored or offered by the Trustee or an affiliate or to which services are
rendered by the Trustee or an affiliate for which the Trustee or an affiliate is
compensated by the registered investment company);

 

  4. bank investment contracts;

 

  5. guaranteed investment contracts, life insurance policies and annuity
policies or contracts (including those issued by an affiliate of the Trustee);
and

 

  6. options to buy or sell securities or other assets.

 

  (b) to deposit or invest all or any part of the assets of the Trust in savings
accounts or certificates of deposit or other deposits in a bank or savings and
loan association or other depository institution, including the Trustee or any
of its affiliates, provided that with respect to such deposits with the Trustee
or an affiliate, the deposits shall bear a reasonable interest rate;



--------------------------------------------------------------------------------

  (c) to hold, manage, improve, repair and control all property, real or
personal, forming part of the Trust, and to sell, convey, transfer, exchange,
partition, lease for any term, even extending beyond the duration of this Trust,
and otherwise dispose of the same from time to time;

 

  (d) to hold in cash, without liability for interest, such portion of the Trust
as is pending investment, or payment of expenses, or the distribution of
benefits;

 

  (e) to take such actions as may be necessary or desirable to protect the Trust
from loss due to the default on any evidence of indebtedness held in the Trust
including the appointment of agents or trustees in such other jurisdictions as
it may seem desirable, to transfer property to such agents with such powers as
are necessary or desirable to protect the Trust, to direct such agent or
trustee, or to delegate such power to direct and to remove such agent or
trustee;

 

  (f) to settle, compromise or abandon all claims and demands in favor of or
against the Trust;

 

  (g) to exercise all of the further rights, powers, options and privileges
granted, provided for, or vested in trustees generally under the laws of the
state in which the Trustee is incorporated, so that the powers conferred upon
the Trustee herein shall be in addition thereto;

 

  (h) to borrow money from any source and to execute promissory notes, mortgages
or other obligations and to pledge or mortgage any Trust assets as security; and

 

  (i) to maintain accounts at, execute transactions through, and lend on an
adequately secured basis stocks, bonds, or other securities to, any brokerage or
other firm, including any firm which is an affiliate of the Trustee.

 

5.3 To the extent that it deems necessary or appropriate to implement its powers
under this Article 5 or otherwise fulfill any of its duties and responsibilities
as trustee of the Trust, the Trustee shall have the following additional powers
and authority:

 

  (a) to register securities, or any other property, in its name or in the name
of any nominee, including the name of any affiliate or the nominee name
designated by any affiliate, with or without indication of the capacity in which
property shall be held, or to hold securities in bearer form and to deposit any
securities or other property in a depository or clearing corporation;

 

  (b) to designate and engage the services of and to delegate powers and
responsibilities to, such agents, representatives, advisers, counsel and
accountants as the Trustee considers necessary or appropriate, any of whom may
be an affiliate of the Trustee or a person who renders services to such an
affiliate, and, as a part of its expenses under this Trust Agreement, to pay
their reasonable expenses and compensation;

 

  (c) to make, execute and deliver, as Trustee, any and all deeds, leases,
mortgages, conveyances, waivers, releases or other instruments in writing
necessary or appropriate for the accomplishment of any of the powers listed in
this Agreement; and

 

  (d) generally to do all other acts which the Trustee deems necessary or
appropriate for the protection of the Trust.

ARTICLE VI

Disposition of Income

 

6.1 During the term of this Trust, all income received by the Trust, net of
expenses and taxes, shall be accumulated and reinvested.



--------------------------------------------------------------------------------

ARTICLE VII

Accounting by Trustee

 

7.1 The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made, which
are outlined in periodic statements rendered by the Trustee. The purpose and
intention of the Company is that the rendering of such statements by the Trustee
shall be deemed an account stated and is binding upon the Company and its
successors in accordance with the provisions of this Section 7.1. Except to the
extent otherwise required by applicable law, absent manifest error each such
statement shall be considered as having been approved and accepted by the
Company, unless the Company shall give written notice to the Trustee of any
objection thereto, within one hundred eighty (180) days of the mailing of each
statement by the Trustee. Within one hundred eighty (180) days following the
close of each calendar year and within one hundred eighty (180) days after the
removal or resignation of the Trustee, the Trustee shall deliver by such means
as the parties may agree upon from time to time to the Company a written account
of its administration of the Trust during such year or during the period from
the close of the last preceding year to the date of such removal or resignation,
setting forth all investments, receipts, disbursements and other transactions
effected by it, including a description of all securities and investments
purchased and sold with the cost or net proceeds of such purchases or sales
(accrued interest paid or receivable being shown separately), and showing all
cash, securities and other property held in the Trust at the end of such year or
as of the date of such removal or resignation, as the case may be.

ARTICLE VIII

Responsibility of Trustee

 

8.1 The Trustee shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims, provided, however, that the Trustee shall incur no
liability to any person for any action taken pursuant to a direction, request or
approval given by the Company which is contemplated by, and in conformity with,
the terms of the Plan or this Trust and is given in writing by the Company. In
the event of a dispute between the Company and a party, the Trustee may apply to
a court of competent jurisdiction to resolve the dispute.

 

8.2 If the Trustee undertakes or defends any litigation arising in connection
with this Trust, the Company agrees to indemnify the Trustee against the
Trustee’s costs, expenses and liabilities (including, without limitation,
attorneys’ fees and expenses) relating thereto and to be primarily liable for
such payments. If the Company does not pay such costs, expenses and liabilities
in a reasonably timely manner, the Trustee may obtain payment from the Trust.

 

8.3 The Trustee may consult with legal counsel (who may also be counsel for the
Company generally) with respect to any of its duties or obligations hereunder.

 

8.4 The Trustee may hire agents, accountants, actuaries, investment advisors,
financial consultants or other professionals to assist it in performing any of
its duties or obligations hereunder.

 

8.5 The Trustee shall have, without exclusion, all powers conferred on trustees
by applicable law, unless expressly provided otherwise herein, provided,
however, that if an insurance policy is held as an asset of the Trust, the
Trustee shall have no power to name a beneficiary of the policy other than the
Trust, to assign the policy (as distinct from conversion of the policy to a
different form) other than to a successor Trustee, or to loan to any person the
proceeds of any borrowing against such policy.

 

8.6 Notwithstanding any powers granted to the Trustee pursuant to this Agreement
or to applicable law, the Trustee shall not have any power that could give this
Trust the objective of carrying on a business and dividing the gains therefrom,
within the meaning of Section 301.7701-2 of the Procedure and Administrative
Regulations promulgated pursuant to the Code.



--------------------------------------------------------------------------------

ARTICLE IX

Compensation and Expenses of the Trustee

 

9.1 The Company shall pay all administrative and Trustee’s fees and expenses. If
not so paid, the fees and expenses shall be paid from the Trust.

 

9.2 The Trustee shall receive compensation for the performance of its duties in
accordance with its schedule of compensation in effect when such services are
rendered. The Trustee may from time to time amend the schedule, which amendment
shall become effective no earlier than sixty (60) days after written notice is
given to the Company. Such compensation shall constitute a charge to be paid by
the Trust Fund. Distribution checks shall be prepared and mailed as soon as
practicable following receipt of a request for a distribution check, but not
later than three business days following receipt of the request. The Company
expressly acknowledges and agrees that the Trustee may retain as additional
compensation for its services any earnings (which are determined daily and
calculated on the basis of the then-current Federal Funds Rate) with respect to:

 

  a) amounts credited to non-interest bearing cash accounts;

 

  b) moneys during the period between the time the moneys are received by the
Trustee and actually forwarded to the investment provider; and

 

  c) distributions between the time a distribution check is requested and the
distribution check is presented for payment.

Moneys shall be invested as soon as practicable following receipt of the moneys
and investment instructions, but not later than two business days following
receipt of both the moneys and the investment instructions.

ARTICLE X

Resignation and Removal of the Trustee

 

10.1 The Trustee may resign at any time by written notice to the Company, which
shall be effective sixty (60) days after receipt of such notice unless the
Company and the Trustee agree otherwise.

 

10.2 The Trustee may be removed by the Company upon sixty (60) days’ notice or
upon shorter notice accepted by the Trustee.

 

10.3 Upon resignation or removal of the Trustee and appointment of a successor
Trustee, all assets shall subsequently be transferred to the successor Trustee.
The transfer shall be completed within sixty (60) days after receipt of notice
of resignation, removal or transfer, unless the Company extends the time limit.

 

10.4 If the Trustee resigns or is removed, a successor shall be appointed, in
accordance with Article 11 hereof, by the effective date of the resignation or
removal under Sections 10.1 or 10.2 of this Article. If no such appointment has
been made, the Trustee may apply to a court of competent jurisdiction for
appointment of a successor or for instructions. All expenses of the Trustee in
connection with the proceeding shall be allowed as administrative expenses of
the Trust.

 

10.5 Upon resignation or removal of the Trustee, the Trustee may reserve such
sums as it reasonably deems necessary to defray its expenses in settling its
accounts, to pay any of its compensation due and unpaid, and to discharge any
obligations of the Trust for which the Trustee may be liable; but if the sums so
reserved are not sufficient for those purposes, the Trustee shall be entitled to
recover the amount of any deficiency from the Company.

ARTICLE XI

Appointment of Successor

 

11.1

If the Trustee resigns (or is removed) in accordance with Section 10.1 or 10.2
hereof, the Company may appoint any third party, such as a bank trust department
or other party that may be granted corporate trustee powers under state law, as
a successor to replace the Trustee upon resignation or removal. The appointment



--------------------------------------------------------------------------------

  shall be effective when accepted in writing by the new Trustee, who shall have
all of the rights and powers of the former Trustee, including ownership rights
in the Trust assets. The former Trustee shall execute any instrument necessary
or reasonably requested by the Company or the successor Trustee to evidence the
transfer.

 

11.2 Powers of Successor. Each successor trustee shall have the powers and
duties conferred upon the Trustee in this Agreement and the term “Trustee” as
used in this Agreement shall be deemed to include any successor trustee. Any
business entity into which the Trustee may be merged or converted or with which
it may be consolidated, or any entity resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any entity succeeding to
all or substantially all of the corporate trust business of the Trustee, shall
be the successor of the Trustee hereunder, without the execution or filing of
any paper or any further act on the part of any of the parties hereto.

 

11.3 The successor Trustee need not examine the records and acts of any prior
Trustee and may retain or dispose of existing Trust assets, subject to Articles
7 and 8 hereof. The successor Trustee shall not be responsible for and the
Company shall indemnify and defend the successor Trustee from any claim or
liability resulting from any action or inaction of any prior Trustee or from any
other past event, or any condition existing at the time it becomes successor
Trustee.

ARTICLE XII

Amendment or Termination

 

12.1 This Agreement may be amended by a written instrument executed by the
Trustee and the Company. Notwithstanding the foregoing, no such amendment shall
conflict with the terms of the Plan or shall make the Trust revocable after it
has become irrevocable in accordance with Section 1.1(b) hereof.

 

12.2 The Trust shall not terminate until the date on which Plan participants and
their beneficiaries are no longer entitled to benefits pursuant to the terms of
the Plan.

 

12.3 Upon written approval of participants or beneficiaries entitled to payment
of benefits pursuant to the terms of the Plan, the Company may terminate the
Trust prior to the time all benefit payments under the Plan have been made.

 

12.4 Upon termination of the Trust for any reason (after reserving such sums as
it deems reasonably necessary to defray its expenses in settling its accounts,
to pay any of its compensation due and unpaid, and to discharge any obligations
of the Trust for which the Trustee may be liable, to the extent all such sums
are payable by the Company or the Trust in accordance with the provisions of
this Agreement), the Trustee shall return any remaining assets to the Company.

ARTICLE XIII

Company Certifications

Company hereby represents and warrants as follows:

 

13.1 The terms of the Plan do not impose any duties or obligations upon the
Trustee that are not contained in, or are inconsistent with, this Agreement.

 

13.2 All directions or authorizations under this Agreement by the Company will
be made in accordance with the terms of the Plan.

 

13.3 It has full power and authority under applicable law, and has taken all
action necessary, to enter into and perform this Agreement and the person
executing this Agreement on its behalf is duly authorized and empowered to
execute and deliver this Agreement.

 

13.4 This Agreement constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.

 

13.5 No consent or authorization of, filing with, or other act by or in respect
of any governmental authority is required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement.



--------------------------------------------------------------------------------

13.6 The execution, delivery and performance of this Agreement shall not result
in it violating any applicable law or breaching or otherwise impairing any of
its contractual obligations.

ARTICLE XIV

Administrative Provisions

 

14.1 Whenever the Trustee must determine the insolvency or solvency of the
Company under the provisions of Article III, the Trustee is authorized to
request and obtain an opinion as to the Company’s insolvency or solvency from
the external financial auditors of the Company. If the Company’s external
financial auditors are unable to or decline to render such an opinion to the
Trustee, the Trustee may obtain such opinion from an independent auditing firm
of the Trustee’s choice and the Company shall cooperate with such auditing firm
to enable such auditing firm to render such an opinion. The expense and fees of
an auditing firm in providing such service and opinion shall be an
administrative expense of the Trust and unless paid by the Company shall be paid
from the Trust. The Trustee may rely on such opinion in taking or refraining
from taking action under the terms of this Agreement.

 

14.2 It shall be the responsibility of the Company to determine the
diversification policy with respect to the investment of Plan assets, for
monitoring adherence to such policy, and for advising the Trustee with respect
to any investment limitations contained in the Plan. In the exercise of the
Trustee’s investment authority under Article V the Trustee will be directed by
the Company as to choice of investments and allocation of Trust assets among
investments or by a designee of the Company which may include the plan
administrator or the plan record keeper. In accordance with this provision, the
Trustee is hereby directed to invest all Trust assets in one or more money
market funds unless or until other directions are received by the Trustee from
the Company or from the Company’s designee. The Trustee shall have (i.) no duty
or obligation to review any investment to be acquired, held or disposed of
pursuant to proper instructions or to make any recommendation with respect to
the acquisition, disposition or continued retention of any investment, and (ii.)
no liability or responsibility for following proper direction, or failing to act
in the absence of any such direction.

 

14.3 The fees and expenses of legal counsel referred to in Section 8.3 and the
fees and expenses of the agents, accountants, actuaries, investment advisers,
financial consultants of other professionals in Section 8.4 shall be
administrative expenses of the Trust and unless paid by the Company shall be
paid from the Trust. Those agents, investment advisers, financial consultants
and other professionals which the Trustee may hire pursuant to Section 8.4 may
include affiliates of the Trustee, provided that Trustee shall provide prior
notice to the Company before retaining such affiliates at the expense of the
Company or Trust.

 

14.4 With respect to Section 2.1 as it relates to the withholding and payment of
applicable payroll taxes, the Company shall certify to the Trustee the types and
amount of taxes to be withheld from each payment hereunder. The Trustee shall
forward to the Company a check for taxes withheld from each such payment. The
Company shall deposit such withheld taxes with the appropriate taxing
authorities and report such deposits to the taxing authorities and to the Plan
participants and/or beneficiaries.

 

14.5 If the Company or its authorized designee instructs that an investment be
made in a bank or insurance company investment contract or annuity contract, the
Trustee is not responsible for the form, genuineness, validity, sufficiency or
effect of the contract or the failure of any issuing company to make payments
provided by any contract or for the action of any person that may delay payment
or render a contract null and void or unenforceable in whole or in part or for
the fact that for any reason whatsoever any contract shall lapse or otherwise be
uncollectible.

 

14.6 If the Company instructs that an investment be made in a life insurance
company contract or bank guaranteed investment contract or annuity contract, the
Trustee is not responsible for the validity of the contract or the failure of
any bank or insurance company to make payments provided by any contract or for
the action of any person which may delay payment or render a contract null and
void or unenforceable in whole or in part.

ARTICLE XV

Indemnification

 

15.1

In addition to and not in derogation of any other indemnification and hold
harmless provisions in this Agreement, the Company agrees to indemnify and hold
the Trustee harmless from and against any liability, loss or claim that the
Trustee may incur or which may be assessed or made against the Trustee in
connection with this Agreement, including, without limitation, liability for
legal and other professional fees (“Liabilities”),



--------------------------------------------------------------------------------

  unless arising from the Trustee’s own negligence or willful misconduct, or
except to the extent such indemnification may be prohibited by applicable law.
This indemnification and hold harmless provision as well as all other such
indemnification and hold harmless provisions in this Agreement shall survive the
term of the Trustee acting as such under this Agreement and shall survive the
term of this Agreement.

ARTICLE XVI

Miscellaneous

 

16.1 Any provision of this Trust prohibited by law shall be ineffective to the
extent of any such prohibition, without invalidating the remaining provisions
hereof. This Agreement, including all appendices hereto, contains the entire
understanding between the parties relating to the subject matter hereof, and
supersedes all prior agreements or understandings between the parties relating
to the subject matter hereof, whether written or oral, express or implied.

 

16.2 No benefit that is payable out of the Trust to any person (including any
participant or beneficiary) shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, garnishment, levy,
execution or charge, either voluntary or involuntary prior to actually being
received by the person or persons entitled thereto, and where there is any
attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge or otherwise dispose of any right to amounts payable hereunder, the same
shall be void; and no such benefit shall in any manner be liable for, or subject
to, the debts, contracts, liabilities, engagements or torts of any such person,
nor shall it be subject to attachment or legal process for or against such
person, and the same shall not be recognized by the Trustee.

 

16.3 This Agreement shall be governed by and construed in accordance with the
laws of Delaware.

 

16.4 The Trustee shall not be required to give any bond or other security for
the faithful performance of the Trustee’s duties under this Agreement, except as
may be required by applicable law.

 

16.5 The Trustee shall not, by act, delay, omission or otherwise, be deemed to
have waived any right or remedy it may have either under this Agreement or
generally, unless such waiver is in writing, signed by the Trustee, and such
waiver shall only be effective to the extent expressly therein set forth. A
waiver by the Trustee of any right or remedy granted by this Agreement shall not
be construed as a bar to, or waiver of, the same or any other such right or
remedy which it would otherwise have on any other occasion.

 

16.6 Any notice or other communication required or permitted to be given under
this Agreement must be in writing and delivered personally, by facsimile, by a
nationally recognized overnight courier, or sent by first class mail to the
addresses listed below. Such notices, accountings and reports shall, for all
purposes hereunder, be deemed to be delivered on the date of actual delivery or,
if mailed, on the date of the mailing.

 

To WTRISC:

   Wilmington Trust Retirement and Institutional Services Company    Attention:
Vice President, Client Services       P.O. Box 52129    Phoenix, Arizona 85072
      2800 North Central Avenue, Suite 900    Phoenix, Arizona 85004       Fax:
(602)955-9564   

To Plan Sponsor:

   Hologic, Inc.    Attention: Karleen Oberton       35 Crosby Drive    Bedford,
MA 01730    Fax: 781 280 0669



--------------------------------------------------------------------------------

[Include if Change of Control provisions selected in Section 1.1(b) and 1.1(e)
above:

 

16.7 For purposes of this Agreement, Change of Control shall mean the purchase
or other acquisition by any person, entity or group of persons, within the
meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (“Act”), or any comparable successor provisions, of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Act) of 30 percent or
more of either the outstanding shares of common stock or the combined voting
power of the Company’s then outstanding voting securities entitled to vote
generally, or the approval by the shareholders of the Company of a
reorganization, merger or consolidation, in each case, with respect to which
persons who were shareholders of the Company immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own more
than 50 percent of the combined voting power entitled to vote generally in the
election of directors of the reorganized, merged or consolidated Company’s then
outstanding securities, or a sale of all or substantially all of the Company’s
assets. The Trustee shall have no responsibility to inquire or to determine if a
Change of Control of the Company has occurred, but shall be entitled to rely
conclusively upon written notice from the Company as to the occurrence of a
Change of Control.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Trustee have executed this Agreement, as of
the Effective Date first written above.

Agreed To By:

TRUSTEE:

WILMINGTON TRUST RETIREMENT AND INSTITUTIONAL SERVICES COMPANY

 

BY:   /s/ Stefanie Armijo NAME:   Stefanie Armijo TITLE:   Vice President

COMPANY:

Hologic, Inc.

 

BY:   /s/ Glenn P. Muir NAME:   Glenn P. Muir TITLE:   EVP, Chief Financial
Officer and Assistant Secretary



--------------------------------------------------------------------------------

APPENDIX A

Operational Guidelines

Capitalized terms used but not otherwise defined have the meanings given to such
terms in the Agreement.

INSTRUCTIONS

The Trustee must receive instructions from an authorized instructing party
(“Instructing Party”) for each purchase, sale acquisition and disposition. The
Trustee reserves the right not to effect any transaction unless given sufficient
time and information to review and process the transaction. All purchases,
sales, acquisitions and dispositions of assets must be made in accordance with
terms of the Agreement, the Plan and Applicable Law.

LIQUIDITY

Sufficient liquidity must be maintained in accounts to meet foreseeable
obligations of the Trust. The Trustee specifically reserves the right (a) not to
follow any instruction that it reasonably believes would result in insufficient
liquidity (b) not to make any disbursement unless the Investment Manager, Plan
Administrator or other Authorized Person (the “Instructing Party”) has provided
instruction as to the assets to be converted to cash for the purposes of making
such payment, and (c) to sell securities from the Trust to recover any funds
advanced for any trades not settled immediately upon placement.

TRUST ASSETS

Acceptable Assets

Assets are considered to be acceptable assets depending upon the Trustee’s
ability to support and administer the asset, the Trustee’s proposed
responsibilities with respect to such assets, the type of account, the
availability of the asset to be acquired through the Trustee or an affiliate
(approved for this purpose by the Trustee) and other factors. The Instructing
Party should consult with the Trustee prior to the acquisition of any asset to
determine acceptability of such asset. The following types of assets are
generally acceptable:

 

  (1) Cash.

 

  (2) Publicly traded stock listed on a U.S. stock exchange or regularly quoted
over-the-counter.

 

  (3) Publicly traded bonds listed on a U.S. bond exchange or regularly quoted
over-the-counter.

 

  (4) Mutual funds that are NSCC and DCC&S eligible.

 

  (5) Registered limited partnership interests, REITs and similar investments
listed on a U.S. stock exchange or regularly quoted over-the-counter.

 

  (6) Commercial paper, bankers’ acceptances eligible for rediscounting at the
Federal Reserve, repurchase and reverse repurchase agreements and other “money
market” instruments for which trading and custodial facilities are readily
available.

 

  (7) U.S. Government and U.S. Government Agency issues.

 

  (8) Municipal securities whose bid and ask values are readily available.

 

  (9) Federally insured savings accounts, certificates of deposit and bank
investment contracts. The Instructing Party is responsible for determining
federal insurance coverage and limits and for diversifying account assets in
accordance with those limits.

 

  (10) American Depository Receipts, Eurobonds, and similar instruments listed
on a U.S. exchange or regularly quoted domestically over-the-counter for which
trading and custodial facilities are readily available.

 

  (11) Life insurance, annuities, and guaranteed investment contracts issued by
insurance companies licensed to do business in one or more states in the U.S.
The Instructing Party is responsible for determining the safety of such
investments and the economic viability of the underwriter and for diversifying
account assets accordingly.

In certain circumstances a particular asset which otherwise may be considered an
acceptable asset may be determined by the Trustee to be unacceptable or
conditionally acceptable.

Unacceptable Assets

Trustee generally cannot acquire or hold the following assets:

 

  (1) Tangible personal property (e.g., precious metals, gems, works of art,
coins, furniture and other household items, motor vehicles, etc.).

 

  (2) Foreign currency and bank accounts.



--------------------------------------------------------------------------------

NAV Correction Procedures

The Trustee will apply its customary standards and procedures for NAV
corrections, a copy of which may be provided upon request.

Expenses

Plan expenses can be charged directly to the unitized account. The Instructing
Party must instruct the Trustee as to any specific fees and expenses to be
accrued in the unitized account and the rates at which such fees and expenses
should be accrued. The Trustee requires five (5) business days’ advance notice
of any adjustment or termination to fee accruals. The Instructing Party is
responsible for notifying the Trustee when money comes in or out of the unitized
account and if, as a result of any such money movement, the fee accruals should
be adjusted. From time to time, fee accruals may go negative. On a periodic
basis. Trustee will provide to the Plan Administrator/Instructing Party a
written account of the fee accrual(s) for review. The Plan
Administrator/Instructing Party is responsible for reviewing such account and
for promptly advising Trustee of any necessary adjustments.